EXHIBIT  10.1
 
[logo.jpg]
LOAN MODIFICATION
AGREEMENT

 
This Fifth Loan Modification Agreement (“Fifth Modification”) modifies the Loan
Agreement dated February 13, 2007, amended by Amendment No. 1 to Loan Agreement
dated February 12, 2008 (the “First Modification”), by Amendment No. 2 dated
June 24, 2008 (the “Second Modification”), by the Third Amendment to Loan
Documents dated September 5, 2008 (the “Third Modification”), and by the Fourth
Amendment to Loan Documents dated May 27, 2009 (as further amended from time to
time, the “Agreement”), regarding a revolving line of credit in the current
maximum principal amount of $14,500,000.00 (the “Loan”), executed by RADIANT
LOGISTICS, INC., a Delaware corporation, RADIANT LOGISTICS GLOBAL SERVICES,
INC., a Delaware corporation, RADIANT LOGISTICS PARTNERS, LLC, a Delaware
limited liability company, RADIANT GLOBAL LOGISTICS, INC. (f/k/a Airgroup
Corporation), a Washington corporation, and ADCOM EXPRESS, INC., a Minnesota
corporation (on a joint and several basis referred to herein as “Borrower”), and
BANK OF AMERICA, N.A. (“Bank”).  Terms used in this Fifth Modification and
defined in the Agreement shall have the meaning given to such terms in the
Agreement.  For mutual consideration, Borrower and Bank agree to amend the
Agreement as follows:
 
1.             Borrowing Base.  Section 1.1 of the Agreement is deleted and
replaced with the following:
 
“Borrowing Base” means the sum of (a) 80% of the Prime Government Receivables;
(b) 80% of the Commercial Receivables; and (c) 0% of the Unbilled
Receivables.  After calculating the Borrowing Base as provided herein, the Bank
may deduct such reserves as the Bank may establish from time to time in its
reasonable judgment, including without limitation, reserves for rent at leased
locations subject to statutory or contractual landlord’s liens, inventory
shrinkage, dilution, customs charges, warehousemen’s or bailees’ charges,
liabilities to growers of agricultural products which are entitled to lien
rights under the federal Perishable Agricultural Commodities Act or any
applicable state law, and the amount of the estimated maximum exposure, as
determined by the Bank from time to time, under any interest rate contracts
which the Borrower enters into with the Bank (including interest rate swaps,
caps, floors, options thereon, combinations thereof, or similar contracts).  To
the extent required, the Borrowing Base Certificate shall be amended to reflect
the definition of Borrowing Base herein.
 
2.            Credit Limit.  In Section 2.1(a)(i) of the Agreement, the amount
of “Fourteen Million Five Hundred Thousand and no/100 ($14,500,000)” is changed
to “Nineteen Million Five Hundred Thousand and no/100 Dollars
($19,500,000).”  This change in the credit limit shall also be reflected on the
Borrowing Base Certificate.
 
3.            Availability Period.  In Section 2.2 of the Agreement, the date
“February 1, 2011” (amended in the First Modification) is changed to “March 31,
2012.”
 
4.            Interest Rate.  Section 2.5 of the Agreement is deleted and
replaced with the following:
 
2.5       Interest Rate.
 
(a)           The interest rate is a rate per year equal to the greater of the
Prime Rate plus the Applicable Margin (defined below) or the Federal Funds
Floating Rate plus 0.50%.
 
(b)           The Prime Rate is the rate of interest publicly announced from
time to time by the Bank as its Prime Rate.  The Prime Rate is set by the Bank
based on various factors, including the Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans.  The Bank may price loans to its customers at, above, or
below the Prime Rate.  Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in the Bank’s Prime Rate.
 
- 1 -

--------------------------------------------------------------------------------


 
(c)           The Federal Funds Floating Rate for any day is a fluctuating rate
of interest equal to the Federal Funds Rate as published in the Federal Reserve
Bank of New York Statistical Daily Rates for such day (or, if such source is not
available, such alternate source as determined by the Bank).
 
5.            Applicable Rate.  The grid in Section 2.7 of the Agreement is
deleted and replaced with the following grid:
 
Applicable Rate
(in percentage points per annum)
 
Pricing Level
Funded Debt to EBITDA Ratio
LIBOR Rate
Prime Rate
Unused Commitment Fee
1
> 1.75:1
plus 1.75
minus 0.75
0.20
2
≤ 1.75:1 but > 2.50:1
plus 2.00
minus 0.50
0.20
3
≤ 2.50:1 but > 3.25:1
plus 2.50
even
0.25
4
≤ 3.25:1 but ≥ 4.0:1
plus 3.00
plus 0.50
0.30



 
6.            Unused Commitment Fee.  The second sentence in Section 5.1(a) of
the Agreement is deleted and replaced with the following:
 
The fee will be calculated based on the Applicable Rate for the Unused
Commitment Fee shown Section 2.7 above.
 
7.            Use of Proceeds.  The following is added to subsection (a) of
Section 9.1 of the Agreement:
 
The proceeds of Facility No. 1 may also be used for general corporate purposes,
including the repurchase of common stock of Radiant Logistics, Inc. up to
$1,000,000.
 
8.            Funded Debt to EBITDA Ratio.  Section 9.4 of the Agreement is
deleted in its entirety and replaced with the following:
 
9.4           Funded Debt to EBITDA Ratio.  With respect to Radiant Logistics,
Inc., maintain on a consolidated basis a ratio of Funded Debt to EBITDA not to
exceed 4.0 to 1.  This ratio will be calculated at the end of each reporting
period for which the Bank requires financial statements from the Borrower, using
the results of the last twelve-month period ending with that reporting
period.  As used in this Section 9.4, capitalized terms have the following
meanings:
 
“Allowable Add-Backs” means the following expenses associated with acquisitions
permitted by the Agreement:  (a) transaction costs (which include legal costs,
due diligence costs and accounting costs), (b) severance costs (which include
medical, unemployment and other costs related to staff reductions),
(c) relocation costs, and (d) restructing costs (including lease obligations) in
response to FAS-141R up to $1,500,000.  The foregoing “add-back” expenses will
be allowed in the quarter the expense occurs and as long as that quarter remains
in a trailing twelve-month calculation.
 
“Contingent Liabilities” means those liabilities that are related to earn-out
provisions, determined based upon EBITDA performance of the company being
acquired.
 
- 2 -

--------------------------------------------------------------------------------


 
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, amortization, plus Equity Credits, and other non-cash charges,
plus Allowable Add-Backs.
 
“Equity Credits” means with respect to any measurement period, the sum of
expenses incurred in the ordinary course of business paid through the issuance
of common stock (or options to purchase stock) in Radiant Logistics, Inc.
 
“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long-term debt, less the
non-current portion of subordinated liabilities, and excluding Contingent
Liabilities.
 
9.            Basic Fixed Charge Coverage Ratio.  Section 9.5 of the Agreement
is deleted in its entirety and replaced with the following:
 
Section 9.5     Basic Fixed Charge Coverage Ratio.  With respect to Radiant
Logistics, Inc., maintain on a consolidated basis a Basic Fixed Charge Coverage
Ratio of at least 1.1 to 1.  As used herein, “Basic Fixed Charge Coverage Ratio”
means the ratio of (a) the sum of EBITDA (defined in Section 9.4 above), plus
lease expense and rent expense, minus income tax, minus dividends, withdrawals
and other distributions, to (b) the sum of interest expense, lease expense, rent
expense, the current portion of long-term debt (excluding the current portion of
Contingent Liabilities (defined in Section 9.4 above)), and the current portion
of capitalized lease obligations.  This ratio will be calculated at the end of
each reporting period for which the Bank requires financial statements, using
the results of the twelve-month period ending with that reporting period.  The
current potion of long-term liabilities will be measured as of the last day of
the calculation period.  Amounts outstanding under Facility No. 1 or Facility
No. 2 (added by the Second Modification) shall not be considered current
obligations for purposes of the foregoing calculation.
 
10.          Setoff.  A new Section 11.19 is added to the Agreement as follows:
 
Section 11.19    Set-Off.
 
(a)           In addition to any rights and remedies of the Bank provided by
law, upon the occurrence and during the continuance of any event of default
under this Agreement, the Bank is authorized, at any time, to set off and apply
any and all Deposits of the Borrower or any Obligor held by the Bank against any
and all Obligations owing to the Bank.  The set-off may be made irrespective of
whether or not the Bank shall have made demand under this Agreement or any
guaranty, and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable Deposits.
 
(b)           The set-off may be made without prior notice to the Borrower or
any other party, any such notice being waived by the Borrower (on its own behalf
and on behalf of each Obligor) to the fullest extent permitted by law.  The Bank
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
(c)           For the purposes of this paragraph, “Deposits” means any deposits
(general or special, time or demand, provisional or final, individual or joint)
and any instruments owned by the Borrower or any Obligor that come into the
possession or custody or under the control of the Bank.  “Obligations” means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement, and the obligations to the Bank or any Obligor.
 
11.          Collateral.  In connection with the Agreement, Radiant Logistics
Global Services, Inc. and Bank entered into that certain Security Agreement
(Multiple Use) dated February 6, 2007 (as amended, the “Global Services Security
Agreement”), and Radiant Logistics Partners, LLC and Bank entered into that
certain Security Agreement (Multiple Use) dated February 6, 2007 (as amended,
the “Partners Security Agreement” and together with the Global Services Security
Agreement, the “Security Agreements”).  Pursuant to the terms of the Third
Modification, Radiant Logistics, Inc., Airgroup Corporation and Adcom Express,
Inc. each became a “Pledgor” and party to the Partners Security Agreement
granting to Bank a security interest in the Collateral (as described
therein).  Each Borrower hereby reaffirms its assignment and grant of security
made in the Security Agreements in favor of Bank.  Airgroup Corporation is now
known as Radiant Global Logistics, Inc. and as such, reaffirms its assignment
and grant of security interest provided in the Partners Security Agreement in
favor of Bank.
 
- 3 -

--------------------------------------------------------------------------------


 
The following property is added to the definition of “Collateral” in each
Security Agreement as new Sections 1(i) and (j) and each Borrower (and as used
below “Pledgor”) hereby assigns and grants to Bank a security interest in the
following now owned or hereafter acquired property:
 
(i)           All of the Pledgor’s deposit accounts with the Bank. The
Collateral shall include any renewals or rollovers of the deposit accounts, any
successor accounts, and any general intangibles and choses in action arising
therefrom or related thereto.
 
(j)           All instruments, notes, chattel paper, documents, certificates of
deposit, securities and investment property of every type.  The Collateral shall
include all liens, security agreements, leases and other contracts securing or
otherwise relating to the foregoing.
 
Each Borrower authorizes Bank to file any and all Uniform Commercial Code
financing statements, amendments (including name change amendments) and/or
continuation statements in the jurisdictions deemed proper by Bank to perfect
its security interest in the Collateral granted by each Borrower under the
Security Agreements, as modified hereby.  Each Borrower further authorizes Bank
to file Uniform Commercial Code financing statements and/or amendments
describing the Collateral as “all assets.”
 
12.          Representations and Warranties.  When Borrower signs this Fifth
Modification, Borrower represents and warrants to Bank that:  (a) there is no
event that is, or with notice or lapse of time or both would be, an event of
default under the Agreement except those events, if any, that have been
disclosed in writing to Bank or waived in writing by Bank, (b) the
representations and warranties in the Agreement are true as of the date of this
Fifth Modification as if made on the date of this Fifth Modification, (c) this
Fifth Modification does not conflict with any law, agreement, or obligation by
which Borrower is bound, and (d) this Fifth Modification is within Borrower’s
powers, has been duly authorized, and does not conflict with any of Borrower’s
organizational papers.
 
13.          Conditions.  This Fifth Modification will be effective when Bank
receives the following items, in form and content acceptable to Bank:
 
(a)           If required by Bank, evidence that the execution, delivery, and
performance by each Borrower of this Fifth Modification and any instrument or
agreement required under this Fifth Modification have been duly authorized.
 
(b)           Payment by Borrower of all costs, expenses, and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with this Fifth Modification.
 
14.          Other Terms.  Except as specifically amended by this Fifth
Modification or any prior amendment, all other terms, conditions, and
definitions of the Agreement, and all other documents, instruments, or
agreements entered into with regard to the Loan, shall remain in full force and
effect.
 
15.          FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
- 4 -

--------------------------------------------------------------------------------


 
16.          WASHINGTON NOTICE.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, TO EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE
NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
DATED as of March 25, 2010.
 

Bank:
 
Borrower:
             
BANK OF AMERICA, N.A.
 
RADIANT LOGISTICS, INC.
              By
/s/ M. T. Burkland 
  By
/s/ Bohn H. Crain  
   
M. Tyler Burkland, Vice President
   
Bohn H. Crain, Chief Executive Officer
 

 
 
 
 
RADIANT LOGISTICS GLOBAL SERVICES, INC.
               
 
  By
/s/ Bohn H. Crain
   
 
   
Bohn H. Crain, President
 

 
 
 
 
RADIANT LOGISTICS PARTNERS, LLC
               
 
  By
/s/ Bohn H. Crain
   
 
   
Bohn H. Crain, Managing Member
 

 
 
 
 
RADIANT GLOBAL LOGISTICS, INC.
(f/k/a AIRGROUP CORPORATION)
               
 
  By
/s/ Bohn H. Crain
   
 
   
Bohn H. Crain, President
 

 
 
 
 
ADCOM EXPRESS, INC.
               
 
  By
/s/ Bohn H. Crain
   
 
   
Bohn H. Crain, Chief Executive Officer
 

 
- 5 -

--------------------------------------------------------------------------------


 
Federal law requires Bank of America, N.A. (the “Bank”) to provide the
following notice.  The notice is not part of the foregoing agreement or
instrument and may not be altered.  Please read the notice carefully.


USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 
- 6 -

--------------------------------------------------------------------------------

